              Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 JUSTIN BARR,                                        Docket No. 5:20-cv-01460
 individually and on behalf
 of all others similarly situated,
                                                     JURY TRIAL DEMANDED
 v.

 TOTAL TANK SERVICES, LLC.                           PURSUANT TO 29 U.S.C. § 216(b)/
                                                     FED. R. CIV. P. 23

                      ORIGINAL COLLECTIVE ACTION COMPLAINT

                                            I.    SUMMARY

        1.      Justin Barr (Barr) brings this lawsuit to recover unpaid overtime wages and other

damages from Total Tank Systems LLC (Total Tank) under the Fair Labor Standards Act (“FLSA”).

        2.      Barr worked for Total Tank as an operator during the relevant time period.

        3.      Barr regularly worked for Total Tank in excess of forty (40) hours each week.

        4.      Barr did not receive overtime for hours worked in excess of forty (40) hours in a single

workweek.

        5.      Instead, Total Tank improperly classified Barr as exempt from the overtime

requirements.

        6.      Total Tank paid Barr a purported salary and additional compensation, such as a day

rate and other compensation under the guise of reimbursements.

        7.      Because of Total Tank’s improper deductions from Barr’s purported salary and/or all

the additional compensation not being reasonably related to the purported salary, Total Tank’s

purported salary fails the salary basis test.

        8.      As a result of Total Tank’s purported salary failing the salary basis test, Total Tank

cannot apply any white-collar exemptions to Barr.
              Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 2 of 10




        9.      The job duties Barr performed as an operator were also those of a non-exempt nature,

including manual labor, working outside in the elements, using tools, operating machinery, producing

oil or gas, being exposed to hazardous working conditions, and carrying heavy objects.

        10.     Considering these facts, Total Tank misclassified Barr as exempt.

        11.     Barr is entitled to hourly pay, overtime, attorney fees, and costs.

        12.     Barr brings this claim on behalf of himself and all Total Tank employees paid a

purported salary and day rate (Putative Class Members).

                                   II.   JURISDICTION AND VENUE

        13.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District and Division.

        15.     Total Tank is headquartered in this District and Division in San Antonio, Texas.

                                         III.    THE PARTIES

        16.     Barr worked for Total Tank as an operator from approximately mid-2016 through

October 2018.

        17.     Barr worked for Total Tank in New Mexico, North Dakota, and Texas.

        18.     Barr’s consent to be a party Plaintiff is attached as Exhibit A.

        19.     Barr brings this action on behalf of himself and all other similarly situated workers

who were paid a purported salary and a day rate. Total Tank misclassified the Putative Class Members

under the FLSA.

        20.     The class of similarly situated employees or putative class members sought to be

certified is defined as follows:

                All current and former employees of Total Tank who were paid
                a purported salary and a day rate during the last three years.
                                                   2
              Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 3 of 10



                (Putative Class Members).

        21.     Defendant Total Tank Services, LLC is a Texas Limited Liability Company doing

business throughout the United States. Total Tank may be served at 1045 North Central Parkway,

Ste. 102, San Antonio, TX 78232, or wherever it may be found.

                                IV.     COVERAGE UNDER THE FLSA

        22.     At all times hereinafter mentioned, Total Tank has been an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        23.     At all times hereinafter mentioned, Total Tank has been part of an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        24.     At all times hereinafter mentioned, Total Tank have been part of an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials – such as tools, cell phones, and personal protective equipment - that

have been moved in or produced for commerce by any person and in that Total Tank have had and

have an annual gross volume of sales made or business done of not less than $1,000,000 (exclusive of

excise taxes at the retail level which are separately stated).

        25.     At all times hereinafter mentioned, Barr and the Putative Class Members were engaged

in commerce or in the production of goods for commerce.

                                              V.       FACTS

        26.     Total Tank Services, LLC was an oilfield services company that provided services

throughout the United States, including in Texas, focusing on completions support.

        27.     To provide services to their clients, Total Tank employs oilfield personnel.




                                                     3
              Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 4 of 10




        28.      Many of the individuals who worked for Total Tank, were paid a purported salary and

day rate, misclassified as exempt employees, and make up the proposed Putative Classes.

        29.      While the exact job titles and job duties may differ, the Putative Class Members are

and were subjected to the same or similar illegal pay practices for similar work. These so-called exempt

employees were not paid overtime, regardless of the number of hours that they worked that day (or

in that workweek) without any overtime pay for hours that they worked in excess of forty (40) hours

in a workweek.

        30.      For example, Barr worked for Total Tank as an operator during the relevant time

period (in Texas). Throughout his employment with Total Tank, he was classified as an exempt

employee and paid a purported salary plus a day rate with additional compensation disguised as

reimbursements with no overtime compensation.

        31.      As an operator, Barr regularly worked more than 40 hours each week without receiving

overtime compensation.

        32.      Generally, Barr estimates he regularly worked over sixty hours each week.

        33.      As an operator, Barr performed non-exempt job duties including rigging up,

maintaining, operating, and rigging down oilfield equipment in order to complete the well.

        34.      The job functions of Barr and the Putative Class Members were primarily manual

labor or technical in nature, requiring little to no official training, much less a college education or

other advanced degree.

        35.      Barr and the Putative Class Members perform the same or similar job duties and are

subjected to the same or similar policies and procedures which dictate the day-to-day activities

performed by each person.

        36.      Barr and the Putative Class Members also worked similar hours and were denied

overtime as a result of the same illegal pay practice.

                                                    4
              Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 5 of 10




        37.     Barr and the Putative Class Members all regularly worked more than 40 hours in a

week.

        38.     The work Barr performed was an essential and integral part of Total Tank’s core

business of completing oil and gas wells.

        39.     Being an oilfield employee for Total Tank does not require specialized academic

training as a standard prerequisite.

        40.     For example, Barr does not have any advanced degree.

        41.     To the extent the Putative Class Members make “decisions,” such decisions do not

require the exercise of independent discretion and judgment.

        42.     Instead, the Putative Class Members apply well-established techniques and procedures

and use established standards to evaluate any issues.

        43.     The Putative Class Members are blue collar workers who rely on their hands, physical

skills, and energy to perform manual labor in the oilfield.

        44.     With these job duties, Barr and the Putative Class Members are clearly non-exempt

employees under the FLSA.

        45.     Total Tank does not pay the Putative Class Members overtime for hours worked in

excess of 40 in a single workweek.

        46.     Instead, Total Tank pays these workers a purported base salary plus a daily rate for

each day worked in the field. This day rate is not overtime pay, but rather a lump sum payment that

must be included in the Putative Class Members’ regular rates of pay.

        47.     The additional compensation Total Tank paid Barr and the Putative Class Members is

not reasonably related to their purported salary.

        48.     Total Tank’s purported salary plan does not comply with the FLSA’s reasonable

relationship requirements.

                                                    5
              Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 6 of 10




        49.     Barr and the Putative Class Members worked for Total Tank in the past three years

throughout the United States, including in Texas.

        50.     As a result of Total Tank’s pay policies, Barr and the Putative Class Members were

denied the overtime pay required by federal law, because these workers are, for all purposes, employees

performing non-exempt job duties.

        51.     Total Tank keeps accurate records of the hours, or at least the days, its employees

work.

        52.     Total Tank also keeps accurate records of the amount of pay its employees receive.

        53.     Because Barr (and Total Tank’s other employees) were misclassified as exempt

employees by Total Tank, they should receive overtime for all hours that they worked in excess of 40

hours in each workweek.

                                      VI.     FLSA VIOLATIONS

        54.     As set forth herein, Total Tank has violated, and are violating, Section 7 of the FLSA,

29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production

of goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such employees for their employment in excess of forty (40) hours per week at

rates no less than 1 and ½ times the regular rates for which they were employed.

        55.     Total Tank knowingly, willfully, or in reckless disregard carried out this illegal pattern

or practice of failing to pay Barr and the Putative Class Members overtime compensation. Total Tank’s

failure to pay overtime compensation to these employees was neither reasonable, nor was the decision

not to pay overtime made in good faith.

        56.     Accordingly, Barr and all those who are similarly situated are entitled to overtime

wages under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

attorney’s fees and costs.

                                                    6
              Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 7 of 10




                             VII.    COLLECTIVE ACTION ALLEGATIONS

        57.     Barr incorporates all previous paragraphs and alleges that the illegal pay practices Total

Tank imposed on Barr were likewise imposed on the Putative Class Members.

        58.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

        59.     Numerous other individuals who worked with Barr indicated they were improperly

classified as exempt employees, paid in the same manner, performed similar work, and were not

properly compensated for all hours worked as required by state and federal wage laws.

        60.     Based on his experiences and tenure with Total Tank, Barr is aware that Total Tank’s

illegal practices were imposed on the Putative Class Members.

        61.     The Putative Class Members were all improperly classified as exempt employees and

not afforded the overtime compensation when they worked in excess of forty (40) hours per week.

        62.     Total Tank’s failure to pay wages and overtime compensation at the rates required by

state and/or federal law result from generally applicable, systematic policies, and practices which are

not dependent on the personal circumstances of the Putative Class Members.

        63.     Barr’s experiences are therefore typical of the experiences of the Putative Class

Members.

        64.     The specific job titles or precise job locations of the Putative Class Members do not

prevent class or collective treatment.

        65.     Barr has no interest contrary to, or in conflict with, the Putative Class Members. Like

each Putative Class Member, Barr has an interest in obtaining the unpaid overtime wages owed to

them under state and/or federal law.

        66.     A d collective action, such as the instant one, is superior to other available means for

fair and efficient adjudication of the lawsuit.

                                                    7
              Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 8 of 10




        67.     Absent this action, many Putative Class Members likely will not obtain redress of their

injuries and Total Tank will reap the unjust benefits of violating the FLSA and applicable state labor

laws.

        68.     Furthermore, even if some of the Putative Class Members could afford individual

litigation against Total Tank, it would be unduly burdensome to the judicial system.

        69.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        70.     The questions of law and fact common to the Putative Class Members predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:

                a.      Whether Total Tank employed the Putative Class Members within the
                        meaning of the applicable state and federal statutes, including the FLSA;

                b.      Whether the Putative Class Members were improperly misclassified as exempt
                        employees;

                c.      Whether Total Tank’s decision to classify the Putative Class Members as
                        exempt employees was made in good faith;

                d.      Whether Total Tank’s decision to not pay time and a half for overtime to the
                        Putative Class Members was made in good faith;

                e.      Whether Total Tank’s violation of the FLSA was willful; and

                f.      Whether Total Tank’s illegal pay practices were applied uniformly across the
                        nation to all Putative Class Members.

        71.     Barr’s claims are typical of the claims of the Putative Class Members. Barr and the

Putative Class Members sustained damages arising out of Total Tank’s illegal and uniform

employment policy.

        72.     Barr knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.



                                                     8
              Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 9 of 10




        73.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective and class action treatment.

                                         VIII. JURY DEMAND

        74.     Barr demands a trial by jury.

                                         IX.    RELIEF SOUGHT

        75.     WHEREFORE, Barr prays for judgment against Total Tank as follows:

                a.      An Order designating this lawsuit as a collective action and permitting the
                        issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated
                        individuals with instructions to permit them to assert timely FLSA claims in
                        this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

                b.      For an Order pursuant to Section 16(b) of the FLSA finding Total Tank liable
                        for unpaid back wages due to Barr and the Putative Class Members for
                        liquidated damages equal in amount to their unpaid compensation;

                c.      For an Order appointing Barr and his counsel as Class Counsel to represent
                        the interests of the federal law collective;

                d.      For an Order awarding attorneys’ fees, costs and pre- and post-judgment
                        interest; and

                e.      For an Order granting such other and further relief as may be necessary and
                        appropriate.

                                                       Respectfully submitted,

                                                       By: /s/ Andrew W. Dunlap
                                                       Michael A. Josephson
                                                       Texas Bar No. 24014780
                                                       Andrew W. Dunlap
                                                       Texas Bar No. 24078444
                                                       Carl A. Fitz
                                                       Texas Bar No. 24105863
                                                       JOSEPHSON DUNLAP LLP
                                                       11 Greenway Plaza, Suite 3050
                                                       Houston, Texas 77046
                                                       713-352-1100 – Telephone
                                                       713-352-3300 – Facsimile
                                                       mjosephson@mybackwages.com
                                                       adunlap@mybackwages.com

                                                   9
Case 5:20-cv-01460 Document 1 Filed 12/23/20 Page 10 of 10



                                 cfitz@mybackwages.com

                                 AND

                                 Richard J. (Rex) Burch
                                 Texas Bar No. 24001807
                                 BRUCKNER BURCH, PLLC
                                 8 Greenway Plaza, Suite 1500
                                 Houston, Texas 77046
                                 713-877-8788 – Telephone
                                 713-877-8065 – Facsimile
                                 rburch@brucknerburch.com

                             ATTORNEYS IN CHARGE FOR PLAINTIFF




                            10
